Citation Nr: 1638908	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel

INTRODUCTION

The Veteran served on active duty from November 1980 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Manila, the Republic of the Philippines.

The case was remanded in December 2015 for additional development, including issuance of a Statement of the Case (SOC) regarding the Veteran's earlier effective date claim for the grant of SMC benefits based on housebound status.  The Veteran did not perfect an appeal as to that issue.  As such, the only issue remaining on appeal is listed on the cover page of this decision.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

Issues of entitlement to service connection for skin rash and for an increased rating for service connected lumbar spine disorder, carpal tunnel syndrome, as well as unclear contentions regarding the 100 percent ratings assigned per lower extremity for diabetic peripheral artery disease have been raised by the record in a September 22, 2015, VA 21-526EZ (for skin rash), an October 13, 2015, VA 21-526EZ (for lumbar spine), and an October 23, 2015, VA Form 21-4138 (for carpal tunnel syndrome, lumbar spine and diabetic peripheral artery disease).  These issues have not been adjudicated or otherwise addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these, and they are referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. §§ 3.150(a) (2015)(providing for furnishing of appropriate application form upon request for VA benefits); 19.9(b) (2015) (continuing to provide for Board referral of unadjudicated claims).

FINDINGS OF FACT

1.  The Veteran is in receipt of service connection benefits for diabetic peripheral arterial disease in both lower extremities, rated at 100 percent for each extremity; coronary artery disease, rated at 60 percent; asthma, rated at 60 percent; degenerative disc disease of the lumbar spine with intervertebral disc syndrome (IVDS), rated at 40 percent; degenerative joint disease of the left knee, rated at 40 percent; gastroesophageal reflux disease (GERD), rated at 30 percent; dermatophytosis, rated at 30 percent; diabetes mellitus, rated at 20 percent; diabetic cataracts, rated at 20 percent; radiculopathy of the right sciatic nerve with diabetic peripheral neuropathy, rated at 20 percent; hypertension, rated at 10 percent; carpal tunnel syndrome (CTS) of the right wrist, rated at 10 percent; radiculopathy with diabetic peripheral neuropathy of the left lower extremity, rated at 10 percent; mild carpal tunnel syndrome of the left wrist, rated at 10 percent; hallux valgus of each foot, rated noncompensable; history of pelvic inflammatory disease, rated noncompensable; SMC for loss of use of a creative organ; and SMC based upon being housebound.  
 
2.  The evidence of record does not support the conclusion that the Veteran's service-connected disabilities render her unable to care for her daily needs without requiring the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance are not met.  38 U.S.C.A. §§ 1114(l), 5101, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in April 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided VA aid and attendance examinations in February 2016 and March 2016.  The aid and attendance examiner considered the Veteran's complaints-including those related to her service-connected and nonservice-connected disabilities.  The examiner noted that the Veteran can perform all self-care functions and her service-connected disabilities generally have a mild to moderate impact on her activities of daily living.  Therefore, as the opinions were based on review of the claims file, including the lay statements provided by the Veteran, and described the functional impact of her service-connected disabilities in detail, the Board concludes that the opinion obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for SMC.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the February 2016 and March 2016 VA examinations and reports; the association of outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Factual Background and Analysis

The Veteran seeks SMC benefits because she contends she requires the aid and attendance of another person.  Importantly, the Veteran is already in receipt of SMC benefits for being housebound.  

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Determination of this need is subject to the criteria of 3.352.  Under 38 C.F.R. § 3.352, the factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress, or to keep herself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a).

In a June 2015 VA eye examination, the Veteran had no functional impact due to her bilateral cataracts and retinopathy.  She had corrected distance vision in both eyes of 20/40 or better.  

In February 2016, the Veteran was afforded a VA aid and attendance examination.  She is not bedridden, she can travel beyond her current domicile.  She took public transportation to the examination and was accompanied by a friend.  She described her usual daily activities as follows: 

The Veteran usually stays at home.  She stays with her adopted son and aunt and a househelp.  At home, she usually watches TV; she sometimes cooks.  She still can drive when she has to.  She can still go to the mall.  Whenever she goes out, she brings company because of fear of falling.  

She uses a knee brace and alternates use of it with a knee support.  She experiences dizziness weekly, but less than daily; has occasional, mild memory loss; and her imbalance constantly or nearly affects her ability to ambulate.  The examiner described the Veteran's impairments as being degenerative joint disease with knee strain; degenerative joint and disc disease of the lumbar spine with radiculopathy in the bilateral lower extremities; coronary artery disease; asthma; carpal tunnel syndrome in the bilateral wrists; GERD, diabetic cataracts; hallux valgus of the bilateral feet; scars; eczema; diabetes mellitus; and hypertension.  

Due to her degenerative joint disease with knee strain prevents her from walking for very long.  She must grab onto something when she walks.  Her left knee occasionally gives out or locks and sometimes causes falls.  She has difficulty in going up and down the stairs/steps due to pain.  During flare-ups, she has difficulty in ambulation.  The examiner noted that this has a mild to moderate effect on dressing and undressing, bathing during flare ups. 

Due to her degenerative joint and disc disease of the lumbar spine with radiculopathy and peripheral neuropathy, she experiences constant back pain.  Again, she has difficulty in going up and down the stairs/steps due to pain.  During flare-ups, she cannot do much and chooses to lie down.  The examiner noted that during flare-ups, these disabilities have a moderate effect on dressing/undressing and bathing. 

The Veteran still has occasional chest pain and shortness of breath due to her coronary artery disease, but the examiner opined that it does not interfere with her ability to do any activities of daily living.

The examiner noted that the Veteran's asthma has a moderate effect on eating and she would need assistance with dressing/undressing, bathing, toileting, grooming during severe attacks.  Her most recent severe attack was in August 2015, during which she was hospitalized.  
 
The Veteran must take omeprazole every day because she has daily bloating and burning epigastric pain due to her GERD.  The examiner indicated that her GERD has no effect on her activities of daily living.

The Veteran's carpal tunnel syndrome of the right wrist sometimes causes her to drops objects that she is holding with her right hand.  It causes a mild limitation to eating, grooming, and bathing.  

The examiner opined that the Veteran's diabetic cataracts, hallux valgus of the bilateral feet, scars, eczema, and hypertension have no effect on her activities of daily living.  She wears glasses and her scars are tender, but they do not impact her activities of daily living.  

The Veteran's diabetes mellitus causes frequent episodes of hypoglycemic symptoms-especially at night.  She sometimes wakes up dizzy, weak, with cold sweats.  The examiner assessed that the diabetes mellitus has mild to moderate effect on the Veteran's dressing/undressing, and bathing. 

Her nonservice-connected trigger finger and right middle finger condition has a mild effect on eating, grooming, and bathing due to pain and limitation in movement of the right middle finger. 

The examiner opined that the Veteran can perform all self-care functions.  Following physical examination, the examiner noted that the Veteran can walk up to a few hundred yards without the assistance of another person and does not need any assistance for ambulation.  She is able to leave the home as she goes to church, the mall, or visits friends' house.  She is always accompanied by another person on these trips outside the home.  The examiner opined that the Veteran's functional impairments are considered permanent.  

She did not have best corrected vision of 5/200 or worse in either eye.  She had no limitation of motion or deformity in the cervical spine, but did have limitation of motion (difficulty bending) in her thoracolumbar spine.  Function in her upper extremities was normal.  She has limitation of motion in both lower extremities and lack of coordination in her left lower extremity.  She has normal weight bearing, but abnormal propulsion due to an antalgic gait.  The examiner observed the Veteran grabbing something for support when she shifted positions (from sitting to standing and vice versa).  

During a February 2016 VA examination of the peripheral nerves, the examiner noted that the Veteran has mild to moderate difficulty using her hands.  In particular, she experiences difficulty holding things and writing, but otherwise other activities are unaffected by her nerve problems.  The examiner noted that her abnormal gait and difficulty in ambulation are due to her left knee disability.  She denied any numbness in the bilateral lower extremities, but experienced occasional radiation of pain down her lower extremities.  

During a March 2016 VA examination of the spine and lower extremities, the examiner noted that the Veteran experienced decreased mobility, problems ascending/descending stairs, carrying or lifting a heavy loads, stooping, and picking up or reaching for objects on the ground.  She has decreased mobility in her left knee, but is able to drive as long as it is an automatic transmission vehicle. 

During the Veteran's March 2016 VA diabetes mellitus examination, the examiner indicated that during bouts of hypoglycemia, the Veteran experiences difficulty with standing and this precludes her from bathing or dressing/undressing by herself.  The episodes of hypoglycemia also put the Veteran at risk for falls.

As noted in a March 2016 VA respiratory examination report, the examiner described that during an asthma attack, the Veteran does not eat or has to carefully eat because sometimes she chokes.  She also requires assistance during bathing and dressing/undressing when she has an asthma attack.  

The Veteran continues to receive treatment at the VA Medical Center.  A review of these records does not show that she requires the aid and assistance of another person due to her service-connected disabilities.  

Upon review of the evidence of record as summarized above, the Board finds that the preponderance of the evidence is against awarding SMC benefits due to the Veteran being in need of the regular aid and attendance of another person.  

The Board notes that the evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and she is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing her service-connected disabilities cause her to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a).

The Board finds that the preponderance of the evidence does not reflect that the Veteran's service-connected disabilities have rendered her unable to dress or undress herself, to keep herself ordinarily clean and presentable, to feed herself, to attend to the wants of nature, or that her service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance, or result in other incapacity that requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.  The evidence also does not reflect that the Veteran has a service-connected condition which, through its essential character, actually requires that she remain in bed.  

Viewing the evidence as a whole, the Veteran service-connected disabilities cause some impairment-even more severe impairment during a flare-up for back or left knee pain, during a hypoglycemic episode, or asthma attack.  Nevertheless, the majority of the evidence shows that she is able to perform self-care activities and does not require the care or assistance of another person in performing these functions.  Hence, the Board finds that the totality evidence reflects that the Veteran's service-connected disabilities do not cause her to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

The Veteran has stated that she requires the aid and attendance of another due to her service-connected disabilities.  The Veteran is competent to describe the impairment caused by her disabilities upon her ability to perform the functions listed in 38 C.F.R. § 3.352 and whether or not they cause incapacity which requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.  However, her statements in this regard including in her notice of disagreement and substantive appeal were general assertions as to the severity of her disability, while the medical opinions specifically considered whether the functional impact of these disabilities required the aid and attendance of another person.  The medical opinions on this question are thus of greater probative weight.

Moreover, the ultimate determination is a legal rather than a medical one.  Cf. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  As indicated above, the Veteran's difficulty with mobility and performance of her activities of daily living were described in detail by the March 2016 aid and attendance examiner and at no point during the appeal period has the Veteran been shown to require the regular aid and attendance of another due to the functional impact of her service-connected disabilities.  While the regulation specifically indicates that a constant need is not required to satisfy the aid and attendance criteria, the above evidence and analysis reflects that, while there are instances when she may require assistance-such as during an asthma attack or hypoglycemic episode-this does not occur regularly.  Thus, the functional impact of her service-connected disabilities alone does not meet the criteria for SMC aid and attendance benefits.

The Board is sympathetic to the assertions made by the Veteran, but the preponderance of the evidence is against entitlement to SMC based on the need for aid and attendance.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is denied.  



____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


